Citation Nr: 0506209	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  97-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994 for grant of service connection for schizophrenia and 
assignment of a 100 percent disability rating.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  The September 1996 rating decision 
implemented a Board decision granting service connection for 
schizophrenia.  The RO assigned a 100 percent rating with an 
effective date of December 5, 1994.  The veteran has 
appealed, seeking an earlier effective date.

In June 1999, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  

In a decision dated December 30, 1999 the Board denied the 
veteran's claim for an earlier effective date for the grant 
of service connection for schizophrenia and the assignment of 
a 100 percent rating.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  The Court, in a memorandum 
decision issued in October 2002, held that the Board had 
erred in its decision in not complying with the reasons and 
bases requirements of 38 U.S.C.A. § 7104(d)(1).  Therefore, 
the Court vacated the December 1999 Board decision and 
remanded the case for readjudication.  The Court specifically 
stated that a remand for the Board to consider the issue on 
appeal in light of the provisions of 38 U.S.C.A. §§ 5102, 
5103, and 5103A was not required.

In August 2003, the Board again denied the veteran's claim 
seeking an earlier effective date, and the veteran again 
appealed the decision to the Court.  The veteran and VA filed 
a Joint Motion for Remand in October 2004, asking the Court 
to remand the case to the Board once again to fully consider 
the question of whether either of two March 1994 VA medical 
records amounted to an informal claim for schizophrenia under 
38 C.F.R. §§ 3.155, 3.157.  By Order dated November 2, 2004, 
the Court vacated the August 2003 Board decision and remanded 
the claim to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disability was denied in a Board decision 
dated in July 1983.

3.  The veteran submitted a request for the reopening of his 
claim of entitlement to service connection for schizophrenia 
in April 1989.

4.  Reopening of the service connection claim for 
schizophrenia was denied by the RO in a July 1989 rating 
decision; the veteran was informed of this decision, and he 
submitted a Notice of Disagreement (NOD) in November 1989.

5.  The RO issue a Statement of the Case (SOC) in September 
1990.

6.  The May 1988 informal claim for pension did not 
constitute a claim for service connection for schizophrenia.

7.  The June 1990 informal hearing presentation did not 
constitute a substantive appeal; the veteran did not timely 
complete the procedural steps required to perfect an appeal 
from the rating decision.

8.  The March 1994 VA medical records did not constitute an 
informal claim for service connection for schizophrenia.

9.  The veteran's subsequent claim for service connection for 
schizophrenia was received by the RO on December 5, 1994; the 
first medical opinion that establishes that the veteran's 
schizophrenia probably had its onset in-service or shortly 
thereafter is dated in July 1995.


CONCLUSION OF LAW

No legal basis exists for establishment of an effective date 
for service connection for schizophrenia earlier than 
December 5, 1994.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.103, 3.104(a), 3.155, 3.157, 3.400, 
20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to an effective date for 
service connection for schizophrenia earlier than December 5, 
1994 (the date is latest request for the reopening of his 
service connection claim for schizophrenia was received by 
the RO).

In July 1983, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was denied.  In that decision, the Board 
found that the rating action of February 1980 that denied 
entitlement to service connection for a psychiatric 
disability was not clearly and unmistakably erroneous and 
that the veteran had not provided a new factual basis that 
warranted the grant of service connection for a psychiatric 
disability.  The Board's July 1983 decision is final (as 
acknowledged by the veteran's former representative in the 
June 1999 Travel Board hearing presentation).  Furthermore, 
the former representative specifically stated that the 
veteran was not raising a claim of clear and unmistakable 
error (CUE) in that Board decision.  Therefore, review of the 
Board's July 1983 decision is not currently possible.

Once the Board or the RO has finally denied a veteran's 
claim, he may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156 (2004).  The VA regulation 
governing the effective date of claims reopened based on new 
and material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

In April 1989, the veteran submitted a VA Form 9, Appeal to 
the Board, in which he listed nine issues of concern.  One of 
them was service connection for schizophrenia, 
undifferentiated type.  The veteran appeared at a personal 
hearing conducted at the RO in June 1989, and the hearing 
officer stated, in response to questions from the veteran and 
his former representative regarding jurisdiction of issues, 
that the Board had previously denied the veteran's claim for 
schizophrenia.  The hearing officer further stated that, 
since no new and material evidence had been submitted, he did 
not have jurisdiction of the issue.  Thereafter, in July 
1989, the RO issued a rating decision in which the 
schizophrenia claim was not reopened.  The RO found that the 
written statement submitted by the veteran's former 
representative in November 1989 constituted a Notice of 
Disagreement to the July 1989 rating; an SOC was subsequently 
issued in September 1990.  The veteran was notified at that 
time that he had 60 days in which to file his substantive 
appeal.  The veteran did not thereafter file a substantive 
appeal.

In its July 1990 decision denying service connection for 
seizures, the Board noted that reopening of the issue of 
entitlement to service connection for schizophrenia had been 
denied by the RO and that notice was provided in the July 
1989 Supplemental Statement of the Case (SSOC).  The Board 
further noted that the veteran had not filed an NOD or a 
substantive appeal and stated that the issue was therefore 
not within the Board's jurisdiction.

For the next few years, the veteran pursued his claim of 
entitlement to service connection for a seizure disorder, but 
he made no mention of desiring to reopen his schizophrenia 
claim.  The veteran's subsequent claim for service connection 
for schizophrenia was received by the RO on December 5, 1994; 
a VFW service officer submitted two documents to the RO on 
that date.  One  document was a letter from a county service 
officer indicating that the veteran had told him he wanted to 
file for service connection for schizophrenia in November 
1994, and the other document was a letter from the veteran in 
which he explained why he should be granted service 
connection for a mental condition.  The first medical opinion 
that establishes that the veteran's schizophrenia probably 
had its onset in-service or shortly thereafter is dated in 
July 1995.

In a Board decision issued in September 1996, the Board 
reopened and granted the veteran's claim of entitlement to 
service connection for schizophrenia.  The RO implemented the 
Board decision in a rating action dated in September 1996.  
The RO assigned an effective date of December 5, 1994, for 
the grant of service connection for schizophrenia.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.40 (2004).

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See, 38 C.F.R. § 3.400(b)(2) 
(2004).

I. Pension claim analysis.

The veteran has alleged, basically, that he feels that he 
should have been awarded a 100 percent rating dating back to 
his informal claim for pension in May 1988, because that 
informal claim for pension also constituted a claim for the 
reopening of the schizophrenia claim.  The veteran's former 
representative had argued that the veteran's 1988 application 
for pension should have been construed as a request for the 
reopening of his claim for service connection for 
schizophrenia.  See, Travel Board Hearing Transcript pp. 7 
and 10.

Review of the evidence of record reveals that the veteran 
submitted an informal claim for pension benefits in May 1988.  
The pension claim was denied in September 1988; there was no 
mention of the schizophrenia claim in that rating decision.  
As previously noted, the RO did subsequently issue a rating 
decision, in July 1989, in which the reopening of the 
veteran's claim for service connection for schizophrenia was 
expressly denied.

While a claim of entitlement may be either a formal or 
informal written communication requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit, the benefit sought must be identified.  38 C.F.R. § 
3.155(a) (2004).  Furthermore, the Secretary is not 
automatically required to treat every compensation claim as 
also being a pension claim or vice versa.

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  A claim by a 
veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit. 38 C.F.R. § 3.151(a) (2004).

The word "may" signifies that the Secretary is instructed to 
exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  See, Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).  The instant case is distinguishable from Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992) (holding that a claim for 
dependency and indemnity compensation (DIC) benefits 
constitutes a claim for death pension) because that case 
involved the interpretation of an entirely different 
regulation than the one in question.  The Isenhart case 
involved the interpretation of 38 C.F.R. § 3.152(b)(2), a 
regulation relating to claims for death benefits, not 
disability compensation.  In contrast to 38 C.F.R. § 
3.151(a), the language in 38 C.F.R. § 3.152(b)(2) is not 
discretionary but mandatory: "A claim by a parent for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for accrued benefits." 38 
C.F.R. § 3.152(b)(2)(emphasis added).  This mandatory 
language is absent from 38 C.F.R. § 3.151(a).  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997).

Turning to the veteran's May 1988 pension claim, this claim 
was received initially via telephone contact from the 
veteran's former representative.  A VA Form 119, Report of 
Contact, dated May 31, 1988, states that an informal claim 
for pension was forthcoming.  On June 1988, the RO received a 
letter from the veteran's former representative dated May 31, 
1988 that stated that an informal claim for pension was 
requested on that date and that an effective date of June 1, 
1988 was expected.  A VA Form 21-6897, Statement of Income 
and Net Worth - Disability, was attached.  There is nothing 
on any of these three documents that reflects any claim for 
service connection for schizophrenia.

The veteran subsequently submitted a VA form 21-527, Income-
Net Worth and Employment Statement (In support of Claim for 
Total Disability Benefits), in July 1988.  In that document, 
he indicated that he wanted his non-service- connected 
pension benefits to be awarded effective back to 1983.  The 
veteran submitted a VA Form 21-4138 in January 1989, and 
stated that he wanted to "amend my NSC seizure disorder for 
S.C. for this condition".  He then submitted a letter, in 
March 1989, in which he stated that he wanted three things: 
service connection for a seizure disorder, non- service 
connected pension and extension of delimiting date for 
education benefits.  Again, there is nothing on any of these 
three documents that reflects any claim for service 
connection for schizophrenia.

The veteran did submit a specific claim for the reopening of 
the schizophrenia claim in April 1989.  However, reopening of 
the service connection claim for schizophrenia was denied by 
the RO in the July 1989 rating decision; that rating decision 
would have encompassed both the May 1988 claim and the April 
1989 claim.  As previously noted, the veteran was informed of 
the denial and submitted an NOD in November 1989; he was then 
provided with an SOC in September 1990, along with a notice 
letter informing him of the 60-day time limit in which to 
file his substantive appeal.  However, he did not timely 
complete his appeal of the July 1989 rating decision and that 
rating decision became final.

II. Timely substantive appeal analysis.

The veteran's former attorney argued that the informal 
hearing presentation dated June 7, 1990 constituted a 
substantive appeal and that, therefore, the April 1989 claim 
was never fully and finally adjudicated.  However, as pointed 
out by the Court, the issuance of a Statement of the Case is 
"a procedural step in the statutory and regulatory process 
that precedes the filing of the Substantive Appeal. See 38 
C.F.R. §§ 20.200 ("[a]n appeal consists of a timely filed 
[NOD] in writing and, after a[n SOC] has been furnished, a 
timely filed Substantive Appeal" (emphasis added)), 20.202; 
see also 38 U.S.C. § 7105."  Fenderson v. West, 12 Vet. App. 
119, 130.

Furthermore, the substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another Department of Veterans Affairs office.  38 C.F.R. § 
20.300.  However, in this case, the informal hearing 
presentation submitted by the veteran's former representative 
in June 1990 cannot constitute an adequate substantive appeal 
because that document was submitted directly to the Board; it 
was not submitted to the RO.

This distinction is important. Federal statute provides that 
substantive appeals "must be in writing and be filed with the 
activity which entered the determination with which 
disagreement is expressed (hereafter referred to as the 
'agency of original jurisdiction')."  38 U.S.C.A. § 
7105(b)(1) (emphasis added).  Likewise, the pertinent 
regulation states that a substantive appeal must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed.  38 C.F.R. § 20.300.  The 
RO was the agency of original jurisdiction that denied the 
veteran's claim, and the RO was the entity with which a 
substantive appeal must have been filed.

In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the Court, 
citing Tomlin v. Brown, 5 Vet. App. 355 (1993), noted that 
hearing testimony before the Board, even though given within 
the one-year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO, 
and thus it did not serve to trigger or initiate appellate 
review.  In Beyrle, the Court recognized the distinction 
between the agency of original jurisdiction and the Board and 
recognized the significant line drawn, in statute and 
regulation, between the process of initiating an appeal and 
having that appeal decided by the Department's appellate 
body.

Statute and regulation make the same distinction between the 
agency of original jurisdiction and the Board with respect to 
the place of filing or perfecting a written appeal.  A 
substantive appeal must be filed at the agency of original 
jurisdiction. Statute and regulation draw the same line with 
respect to where an appeal is perfected (the agency of 
original jurisdiction) and where it is decided (the Board).  
Since the veteran did not submit any response to the 
September 1990 SOC that might be construed as a substantive 
appeal, the July 1989 rating decision became final.

The Board finds that the veteran was properly notified of the 
July 1989 denial of his claim to reopen by the RO.  Since the 
procedural steps necessary for the appeal of that decision 
were never completed, the decision became final, and is not 
subject to re-adjudication.  See, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  
Federal law and VA regulations mandate that the effective 
date of an award of disability compensation based on a claim 
reopened after a final disallowance is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2004).  The first communication from the veteran 
that constituted a request to reopen the schizophrenia claim 
was received by the RO in December 1994.

III. Informal claims analysis.

The veteran has argued that two VA medical records dated in 
March 1994 constituted claims for service connection for 
schizophrenia.  The first, dated March 3, 1994, was written 
by a clinical nurse specialist in a VA mental health clinic 
and states that the veteran's main concern was to get help 
with getting his service connection for "seizure disorder and 
PTSD problems."  The second, dated March 15, 1998, indicated 
that the veteran stated that the reason for his 
hospitalization was that he wanted to become service- 
connected.  The note also indicated that the veteran had a 
seizure disorder, that he could not work and that he said 
that he would like to be service-connected.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  See, 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. § 
3.1 (2004).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2004).  The United States Court of Appeals for the Federal 
Circuit has held that 38 U.S.C.A. § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Under the regulations, there is no basis for the Board to 
construe the March 1994 VA treatment records as an informal 
claim for benefits.  As noted above, 38 C.F.R. § 3.155 
provides for informal claims under certain circumstances.  
The regulations also provide that a report of examination or 
hospitalization will be accepted as an informal claim, "once 
a formal claim for pension or compensation has been allowed, 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree".  38 C.F.R. § 3.157 (2004).  Neither of those 
conditions applies in this case.  The veteran's claim for 
service connection for schizophrenia was not previously 
allowed, and was not previously disallowed on the grounds 
that it was non-compensable.  The veteran's claim was 
previously disallowed on the grounds that it was not shown to 
be related to service.  Essentially, 38 C.F.R. § 3.157 states 
that a report of treatment or hospitalization will be 
considered as an informal claim only with respect to 
increased rating claims and not with respect to claims for 
service connection.

In Brannon v. West, 12 Vet. App. 32, 35 (1998), the Court 
held that before an RO can adjudicate a claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Specifically, 
the mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek service connection 
for a disorder.  Id.  The Court noted that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
claimant, and the claimant must assert a claim expressly or 
implicitly.  Id.

In Lalonde v. West, 12 Vet. App. 377, 381 (1999), the Court 
noted that when determining the effective date of an award of 
compensation benefits, VA is required to review all the 
communications in the claims file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or an informal claim for benefits.  With regard to the 
presence of medical evidence in the claims file showing 
entitlement to service connection on a secondary basis, which 
was submitted prior to a formal application, the Court held 
that the effective date for an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a casual connection, but instead based on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Id. at 382.  Put 
another way, the Court stated that the mere receipt of 
medical records cannot be construed as an informal claim for 
service connection for a disorder.  Id.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

In this case, the March 1994 VA medical records do not 
identify which condition the veteran wanted service 
connection for; it is impossible to determine whether he 
wanted service connection for a seizure disorder, PTSD or 
schizophrenia.  The veteran did not submit a written document 
identifying the benefit and expressing some intent to seek it 
until December 1994.  There is no evidence in the record, 
prior to the formal claim received by the RO in December 
1994, that indicates any intent on the part of the veteran to 
apply for benefits or in any way specifically identifies "the 
benefit sought," (i.e., service connection for 
schizophrenia), as required by 38 C.F.R. § 3.155(a).  Dunson 
v. Brown, 4 Vet. App. 327 (1993).

Accordingly, in light of the governing statutory and 
regulatory provisions, the Board finds that the effective 
date of the veteran's grant of service-connection for 
schizophrenia was properly determined to be December 5, 1994, 
and no basis for assignment of an earlier date exists.

IV. VCAA not applicable.

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As 
previously noted, the VCAA is not for application in this 
case.

Judge Ivers, in the October 2002 memorandum decision that 
vacated and remanded the December 1999 Board decision at 
issue in this case, expressly denied the veteran's motion for 
remand pursuant to the VCAA.  As noted by Judge Ivers, recent 
decisions rendered by the United States Court of Appeals for 
the Federal Circuit have held that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, does not apply retroactively to any 
claim filed prior to the date of enactment of that Act and 
not final as of that date.  See, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  The Court expressly concluded in this case 
that "a remand for the Board to consider the matters on 
appeal in light of sections 5102, 5103, and 5103A is not 
required (emphasis in the original).

Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "law of the case" 
doctrine operates to preclude reconsideration of identical 
issues.  The purpose of the doctrine is to foreclose 
relitigation of a question once considered and decided by an 
appellate court where the same case is once again before it 
upon a subsequent appeal.  The order of the Court is the law 
of the case. See Chisem v. Gober, 10 Vet. App. 526 (1997).  
Therefore, the Board need not address any application of the 
VCAA to this case.



ORDER

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia and assignment of a 100 
percent rating prior to December 5, 1994, is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


